          Case 6:20-cv-01125-ADA Document 20 Filed 03/04/21 Page 1 of 3




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                        WACO DIVISION




STRATOSAUDIO INC.,                                  )
                                                    )      Case No. 6:20-cv-1125-ADA
                Plaintiff,                          )
                                                    )
v.                                                  )      JURY TRIAL DEMANDED
HYUNDAI MOTOR AMERICA,                              )
                                                    )
                Defendant.                          )
                                                    )
                                                    )


                             CASE READINESS STATUS REPORT

        Plaintiff StratosAudio, Inc. (“StratosAudio”) and Defendant Hyundai Motor America

(“Hyundai”) hereby provide the following status report in advance of the initial Case Management

Conference (CMC).


                                  FILING AND EXTENSIONS

        StratosAudio’s Complaint was filed on December 11, 2020. There has been one extension

for a total of forty-five (45) days.


                              RESPONSE TO THE COMPLAINT

        On February 22, 2021, Hyundai responded to StratosAudio’s Complaint by filing a (sealed)

Motion to Dismiss for Improper Venue. Dkt. 12.


                                       PENDING MOTIONS

        The following motions are currently pending:

•       Hyundai’s Motion to Dismiss for Improper Venue (filed under seal). Dkt. 12.


                                              -1-
          Case 6:20-cv-01125-ADA Document 20 Filed 03/04/21 Page 2 of 3




                    RELATED CASES IN THIS JUDICIAL DISTRICT

       The following related cases are pending in this Judicial District:

•      StratosAudio, Inc. v. Mazda Motor of America, Inc., No. 20-cv-01126-ADA;

•      StratosAudio, Inc. v. Subaru of America, Inc., No. 20-cv-01128-ADA;

•      StratosAudio, Inc. v. Volvo Cars USA, LLC, No. 20-cv-01129-ADA;

•      StratosAudio, Inc. v. Volkswagen Group of America, Inc., No. 20-cv-01131-ADA


                          IPR, CBM, AND OTHER PGR FILINGS

       There are no known inter partes review (IPR), covered business method review (CBM), or

other post grant review (PGR) filings at this time.


                   NUMBER OF ASSERTED PATENTS AND CLAIMS

       In its Complaint, StratosAudio asserts seven (7) patents and a total of thirty-eight (38)

patent claims. StratosAudio reserves the right to assert additional or different patent claims in its

Preliminary Infringement Contentions.


                       APPOINTMENT OF TECHNICAL ADVISER

       The parties do not believe a technical advisor will be necessary for this case.


                               MEET AND CONFER STATUS

       Plaintiff and defendant met and conferred on March 1, 2021. The parties have no pre-

Markman issues to raise at the CMC.




                                                -2-
         Case 6:20-cv-01125-ADA Document 20 Filed 03/04/21 Page 3 of 3




Dated: March 4, 2021                                  Respectfully submitted,

 /s/ Corby Vowell                                      /s/ Ryan Yagura
 FRIEDMAN, SUDER & COOKE                               Ryan K. Yagura (Tex. Bar No. 24075933)
 604 East 4th Street, Suite 200                        ryagura@omm.com
 Fort Worth, TX 76102                                  Nicholas J. Whilt (Pro Hac Vice, Cal Bar.
 817-334-0400                                          No. 247738)
 Fax: 817-334-0401                                     nwhilt@omm.com
 vowell@fsclaw.com                                     Clarence A. Rowland (Pro Hac Vice, Cal.
                                                       Bar No. 285409)
 WHITE & CASE LLP                                      crowland@omm.com
 Michael Songer (Pro Hac Vice to be filed)             O’MELVENY & MYERS LLP
 701 Thirteenth Street, NW                             400 S. Hope Street
 Washington DC, 20005                                  Los Angeles, CA 90071
 202.626.3600                                          Telephone: 213-430-6000
 michael.songer@whitecase.com                          Fax: 213-430-6407

 Charles Larsen (Pro Hac Vice to be filed)             Attorneys for Defendant Hyundai
 75 State Street                                       Motor America
 Boston, MA 02109
 617.979.9300
 charles.larsen@whitecase.com

 Ryuk Park (Pro Hac Vice to be filed)
 2 Palo Alto Square, 3000 El Camino Real,
 #900
 Palo Alto, CA 94306
 650.213.0300
 ryuk.park@whitecase.com
 ATTORNEYS FOR PLAINTIFF
 STRATOSAUDIO, INC.


                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 4th day of March, 2021, I electronically filed the foregoing
document with the clerk of the court for the U.S. District Court, Western District of Texas, Waco
Division using the electronic case filing system of the court. The electronic case filing system sent
a “Notice of Electronic Filing” to the attorneys of record who have consented in writing to accept
this Notice as service of this document by electronic means.


                                                      /s/ Corby Vowell




                                                -3-
